Martin, P. J.
(dissenting). The defendant and two disinterested witnesses testified that the defendant and his automobile were not at the scene of the accident at the time it occurred. The defendant testified that his automobile was not involved in an accident. In addition, the detective who arrested the defendant was called as a witness for the People and testified that he examined the defendant’s automobile and he found that there were “no marks on the car.”
In my opinion, the evidence does not sustain a finding that the defendant unlawfully left the scene of an accident without reporting it.
The judgment should be reversed and the information dismissed.
Dore, Cohn, Callahan and Peck, JJ., concur in decision; Martin, P. J., dissents in opinion.
Judgment affirmed. No opinion.